


AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of December 31, 2014 at 11:59 PM (the “Effective Date”), by and
among State Bank Financial Corporation, a corporation organized under the laws
of the State of Georgia (the “Company”), State Bank and Trust Company, a banking
corporation organized under the laws of the State of Georgia (the “Bank” and
together with the Company the “Employer”), and Joseph W. Evans, a resident of
the State of Georgia (the “Employee”).


RECITALS:


WHEREAS, the Bank and the Employee previously entered into that certain
Employment Agreement dated July 24, 2009, as amended by that certain First
Amendment to Employment Agreement dated May 11, 2010, that certain Second
Amendment to Employment Agreement dated November 5, 2010 and that certain Third
Amendment to Employment Agreement dated December 14, 2010 (collectively, the
“Original Agreement”);


WHEREAS, as of the Effective Date, the parties agreed that the Employee will
cease to serve as Chief Executive Officer of the Bank but will continue to serve
as Chief Executive Officer of the Company and Chairman of the Bank and the
Company;


WHEREAS, the parties desire to amend and restate the Original Agreement to,
among other things, (i) reflect that the Employee has ceased to serve as Chief
Executive Officer of the Bank and will continue as Chief Executive Officer of
the Company and Chairman of the Bank and the Company, (ii) include the Company
as a party to the Agreement, (iii) consolidate the First Amendment to Employment
Agreement, the Second Amendment to Employment Agreement and the Third Amendment
to Employment Agreement into this Agreement, and (iv) update certain outdated
provisions as well as revise certain tax and regulatory compliance provisions;
and


WHEREAS, Employee is willing to enter into this Agreement in consideration of
the agreements set forth below.


NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged, the Employer and Employee hereby agree as follows:


1.Definitions.


Whenever used in this Agreement, the following terms and their variant forms
shall have the meaning set forth below:


1.1    “Affiliate” shall mean any business entity which controls the Employer or
is controlled by or is under common control with the Employer.


1.2     “Agreement” shall mean this Agreement and any exhibits incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.



--------------------------------------------------------------------------------



1.3    “Area” shall mean the geographic area within the boundaries of the Macon,
Warner Robins, Atlanta, and Augusta metropolitan statistical areas.


1.4    “Average Monthly Compensation” shall mean the quotient determined by
dividing the sum of the Employee’s then current Base Salary (as defined in
Section 4.1 hereof) and the greater of the most recently paid Incentive
Compensation (as defined in Section 4.2 hereof) or the average of Incentive
Compensation paid over the three most recent years by twelve.


1.5    “Board of Directors” shall mean the Company’s and the Bank’s board of
directors.


1.6    “Business of the Employer” shall mean the business conducted by the
Employer and its Affiliates, which is the business of banking, including the
solicitation of time and demand deposits and the making of residential,
consumer, commercial and corporate loans, provided, however, that the Business
of the Employer shall not include (i) the origination, or purchase, of any loan
which at inception or purchase would be considered a criticized or classified
loan by bank regulatory authorities, (ii) the origination, or purchase, of any
loan to a borrower whose residence or domicile is not in the Area, or (iii) any
loan secured by real estate, where the real estate collateral securing the loan
is located outside of the Area, all of which activities are currently conducted
by Bankers’ Capital Group, LLC.


1.7    “Cause” shall mean:


1.7.1    With respect to termination by the Employer:


(a)    A material breach of the terms of this Agreement by the Employee,
including, without limitation, failure by the Employee to perform the Employee’s
duties and responsibilities in the manner and to the extent required under this
Agreement, which breach remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Employee by the
Employer;


(b)    Conduct by the Employee that (i) constitutes fraud, dishonesty, gross
malfeasance of duty or conduct grossly inappropriate to the Employee’s office
and (ii) is demonstrably likely to lead to material injury to the Employer or
resulted or was intended to result in direct or indirect gain to or personal
enrichment of the Employee; provided, however, that such conduct shall not
constitute “Cause” unless there shall have been delivered to the Employee a
written notice setting forth with specificity the reasons that the Employer
believes the Employee’s conduct meets the standard set forth in this
Section 1.7.1(b), the Employee shall have been provided with an opportunity to
be heard in person by the Board of Directors (with the assistance of counsel, if
desired) and, in the event of any such hearing, the decision of the Employer is
confirmed by a vote of the membership of the Board of Directors as provided in
Section 3.2.1;


(c)    Conduct resulting in the conviction of the Employee of a felony; or



- 2 -



--------------------------------------------------------------------------------



(d)    Conduct by the Employee that results in the permanent removal of the
Employee from his position as an officer or employee of the Employer pursuant to
a written order by any regulatory agency with authority or jurisdiction over the
Employer.


1.7.2    With respect to termination by the Employee:


(a)    a material diminution in the powers, responsibilities, duties or total
compensation of the Employee hereunder by the Employer, which condition remains
uncured after the expiration of thirty (30) days following the delivery of
written notice of such condition to the Employer by the Employee;


(b)    the failure of the Board of Directors to maintain the Employee’s
appointment to the offices of Chief Executive Officer of the Company or Chairman
of the Bank or the Company, upon the Employer’s notice of non-renewal of this
Agreement, or the failure of the shareholders of the Company or the Bank to
elect Employee as a director of the Company or the Bank; or


(c)    a material breach of the terms of this Agreement by the Employer, which
breach remains uncured after the expiration of thirty (30) days following the
delivery of written notice of such breach to the Employer by the Employee.


(d)    Notwithstanding the foregoing, Employee must provide written notice to
the Employer of the existence of a condition described in subsections (a), (b),
or (c) within 90 days of the initial existence of such condition and the
Employer shall have 30 days to remedy the condition before the Employer is
required to pay under Section 3.


1.8    “Change in Control” means any one of the following events occurring after
the Effective Date:


(a)    the acquisition by any person or persons acting in concert of the then
outstanding voting securities of the Company, if, after the transaction, the
acquiring person (or persons) owns, controls or holds with power to vote more
than thirty percent (30%) of any class of voting securities of the Company or
such other transaction as may be described under 12 C.F.R. § 225.41(c) or any
successor thereto;


(b)    within any twelve-month period (beginning on or after the Effective Date)
the persons who were directors of the Company immediately before the beginning
of such twelve-month period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Company’s Board of Directors; provided
that any director who was not a director as of the Effective Date shall be
deemed to be an Incumbent Director if that director was elected to such Board of
Directors by, or on the recommendation of or with the approval of, at least
two-thirds (2/3) of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or

- 3 -



--------------------------------------------------------------------------------



threatened election contest relating to the election of directors shall be
deemed to be an Incumbent Director;


(c)    the approval by the shareholders of the Company of a reorganization,
merger or consolidation, with respect to which persons who were the shareholders
of the Company immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than fifty percent (50%) of the
combined voting power entitled to vote in the election of directors of the
reorganized, merged or consolidated entity’s then outstanding voting securities;
or


(d)    the sale, transfer or assignment of all or substantially all of the
assets of the Company and its subsidiaries to any third party.


1.9    “Confidential Information” means data and information relating to the
Business of the Employer and its Affiliates (which does not rise to the status
of a Trade Secret) which is or has been disclosed to the Employee or of which
the Employee became aware as a consequence of or through the Employee’s
relationship to the Employer and which has value to the Employer and is not
generally known to its competitors. Without limiting the foregoing, Confidential
Information shall include:


(a)    all items of information that could be classified as a trade secret
pursuant to Georgia law;


(b)    the names, addresses and banking requirements of the customers of the
Employer and its Affiliates and the nature and amount of business done with such
customers;


(c)    the names and addresses of employees and other business contacts of the
Employer and its Affiliates;


(d)    the particular names, methods and procedures utilized by the Employer and
its Affiliates in the conduct and advertising of its business;


(e)    application, operating system, communication and other computer software
and derivatives thereof, including, without limitation, sources and object
codes, flow charts, coding sheets, routines, subrouting and related
documentation and manuals of the Employer and its Affiliates; and


(f)    marketing techniques, purchasing information, pricing policies, loan
policies, quoting procedures, financial information, customer data and other
materials or information relating to the Employer’s and its Affiliates’ manner
of doing business.


Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Employer (except where such public
disclosure has been made by the Employee without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.



- 4 -



--------------------------------------------------------------------------------



1.10    “Employer Information” means Confidential Information and Trade Secrets.


1.11    “Permanent Disability” shall mean a condition for which benefits would
be payable under any long-term disability coverage (without regard to the
application of any elimination period requirement) then provided to the Employee
by the Employer or, if no such coverage is then being provided, the inability of
the Employee to perform the material aspects of the Employee’s duties under this
Agreement for a period of at least one hundred eighty (180) consecutive days as
certified by a physician chosen by the Employee and reasonably acceptable to the
Employer. Notwithstanding the provisions in this Section 1.11, Permanent
Disability for purposes of this Agreement must also be a disability within the
meaning of Code Section 409A(a)(2)(A)(ii) and 409A(a)(2)(C) and Treas. Reg.
Section 1.409A-3(a)(2).


1.12    “Term” shall mean that period of time commencing on the Effective Date
and running until (a) the close of business on the last business day immediately
preceding the third (3rd) anniversary of the thirtieth (30th) day following the
date any notice of non-renewal of this Agreement is received, or (b) any earlier
termination of employment of the Employee under this Agreement as provided for
in Section 3.


1.13    “Trade Secrets” means information, without regard to form, including,
but not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which (a) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.


2.Duties.


2.1    The Employee is employed as the Chief Executive Officer of the Company
and the Chairman of the Bank and the Company, subject to the direction of the
Board of Directors or its designee(s). The Employee shall perform and discharge
well and faithfully the authority, duties and responsibilities which may be
assigned to the Employee from time to time by the Board of Directors in
connection with the conduct of the Business of the Employer; provided, however,
that, in making its assignments, the Board of Directors shall assign only such
authority, duties and responsibilities assigned to the Employee from time to
time as are, in the aggregate, consistent with the duties and responsibilities
as would be customarily assigned to a person occupying the positions, including
as a director of the Company and the Bank, held by the Employee pursuant to the
terms of this Agreement.


2.2    In addition to the duties and responsibilities specifically assigned to
the Employee pursuant to Section 2.1 hereof, the Employee shall:


(a)    devote substantially all of the Employee’s time, energy and skill during
regular business hours to the performance of the duties of the Employee’s
employment (reasonable vacations and reasonable absences due to illness
excepted) and faithfully and industriously perform such duties;



- 5 -



--------------------------------------------------------------------------------



(b)    diligently follow and implement all management policies and decisions
communicated to the Employee by the Board of Directors, which are consistent
with this Agreement;


(c)    timely prepare and forward to the Board of Directors all reports and
accounting as may be requested of the Employee; and


(d)    serve as a director of the Company and the Bank.


2.3    The Employee shall devote the Employee’s entire business time, attention
and energies to the Business of the Employer and shall not during the term of
this Agreement be engaged (whether or not during normal business hours) in any
other business or professional activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage; but this shall not be construed
as preventing the Employee from:


(a)    managing the Employee’s personal assets and investing the Employee’s
personal assets in businesses, which (subject to clause (b) below) are not in
competition with the Business of the Employer and which will not require any
services on the part of the Employee in their operation or affairs and in which
the Employee’s participation is solely that of an investor;


(b)    purchasing securities or other interests in any entity provided that such
purchase shall not result in the Employee’s collectively owning beneficially at
any time five percent (5%) or more of the equity securities of any business in
competition with the Business of the Employer;


(c)    serving on the board of directors of other organizations so long as such
service does not materially interfere with the performance of the Employee’s
duties under this Agreement and are not in competition with the Business of the
Employer; and


(d)    participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching so long as the
Board of Directors approves of such activities prior to the Employee’s engaging
in them.


Notwithstanding anything to the contrary in this Section 2.3, the Employee may
serve as (i) a general partner of Howell Dexter Evans Family Partnership, LP,
(ii) president of Rosebub Farm, Inc., and (iii) a principal of Bankers’ Capital
Group, LLC. For the avoidance of doubt, Bankers’ Capital Group, LLC also serves
as a general partner of Sagus Partners, LLC and intends to do so following the
date of this Agreement.


3.Term and Termination.









- 6 -



--------------------------------------------------------------------------------



3.1    Term. This Agreement shall remain in effect for the Term. While this
Agreement remains in effect, it shall automatically renew each day after the
Effective Date such that the Term remains a three-year term from day-to-day
thereafter unless any party gives written notice to the others of its or his
intent that the automatic renewals shall cease. In the event such notice of
non-renewal is properly given, absent prior termination by the Employer or the
Employee pursuant to Section 3.2, this Agreement and the Term shall expire on
the third (3rd) anniversary of the thirtieth (30th) day following the date such
written notice is received. Without limiting the foregoing, if the Employer
determines in any annual performance review that the Employee’s performance
under this Agreement is not satisfactory, the Employer may provide the Employee
with written notice of non-renewal of this Agreement.


3.2    Termination. During the Term, the employment of the Employee under this
Agreement may be terminated only as follows:


3.2.1    By the Employer:


(a)    For Cause, following approval of such action by at least seventy-five
(75%) of the membership of the Board of Directors and only after providing
Employee with at least thirty (30) days’ written notice, in which event the
Employer shall have no further obligation to the Employee except for the payment
of any amounts earned and unpaid as of the effective date of termination; or


(b)    Without Cause at any time, following approval of such action by at least
two-thirds (2/3) of the disinterested directors of the Board of Directors,
provided that the Employer shall give the Employee sixty (60) days’ prior
written notice of its intent to terminate, in which event the Employer shall be
required to meet its obligations to the Employee under Section 3.3.1 below.


3.2.2    By the Employee:


(a)    For Cause, with no prior notice except as provided in Section 1.7.2, in
which event the Employer shall be required to meet its obligations to the
Employee under Section 3.3.1 below; or


(b)    Without Cause, provided that the Employee shall give the Employer sixty
(60) days’ prior written notice of the Employee’s intent to terminate, in which
event the Employer shall have no further obligation to the Employee except for
payment of any amounts earned and unpaid as of the effective date of the
termination.


3.2.3    By the Employee within the period commencing three (3) months prior to
and ending twelve (12) months after a Change in Control (the “Election Period”),
provided that the Employee shall give thirty (30) days’ written notice prior to
the end of the Election Period to the Employer of the Employee’s intention to
terminate this Agreement and shall terminate employment at the end of such
30-day period, in which event the Employer shall be required to meet its
obligations to the Employee under Section 3.3.2 below.



- 7 -



--------------------------------------------------------------------------------



3.2.4    At any time upon mutual, written agreement of the parties, in which
event the Employer shall have no further obligation to the Employee except for
the payment of any amounts earned and unpaid as of the effective date of the
termination.


3.2.5    Notwithstanding anything in this Agreement to the contrary, the Term
shall expire automatically upon the Employee’s death or Permanent Disability,
and if the reason for termination is the Employee’s death, the Employer shall
have no further obligation to the Employee except for the payment of any amounts
earned and unpaid as of the effective date of termination and, if the reason for
termination is the Employee’s Permanent Disability, the Employer shall pay to
the Employee an amount equal to Average Monthly Compensation for each full month
following such termination until the earlier of the month prior to the month for
which the Employee’s long-term disability benefits become payable or six (6)
full months commencing with the month following the month in which the date of
termination occurs.


3.3    Termination Payments.


3.3.1    In the event the Employee’s employment is terminated under this
Agreement prior to the expiration of the Term pursuant to Section 3.2.1(b) or
Section 3.2.2(a), then subject to the requirements of Section 3.3.5, the
Employer shall pay to the Employee as severance pay and liquidated damages a
lump sum amount equal to the (a) greater of (i) the current Base Salary divided
by 12, or (ii) the Average Monthly Compensation, multiplied by (b) 12. In
addition, from the effective date of the termination pursuant to Section
3.2.1(b) or Section 3.2.2(a), the Employer shall pay a monthly amount, subject
to applicable tax withholding, equal to what would be the Employee’s cost of
COBRA health continuation coverage for the Employee and eligible dependents for
the greater of twelve (12) months or the period during which the Employee and
those eligible dependents are entitled to COBRA health continuation coverage
from the Employer.


3.3.2    In the event the Employee’s employment is terminated under this
Agreement prior to the expiration of the Term pursuant to Section 3.2.3, then
subject to the requirements of Section 3.3.5, the Employer shall pay to the
Employee as severance pay and liquidated damages a lump sum amount equal to the
(a) greater of (i) the current Base Salary divided by 12, or (ii) the Average
Monthly Compensation, multiplied by (b) the number of months (including partial
months) from the effective date of the termination through the then unexpired
portion of the Term or, if greater, 24. In addition, from the effective date of
the termination pursuant to Section 3.2.3 or Section 3.2.2(a), through the then
unexpired portion of the Term (or, if greater, for a period of twenty-four (24)
months following the effective date of the termination) (the “Severance
Period”), the Employer shall pay a monthly amount, subject to applicable tax
withholding, equal to what would be the Employee’s cost of COBRA health
continuation coverage for the Employee and eligible dependents for the greater
of the Severance Period or the period during which the Employee and those
eligible dependents are entitled to COBRA health continuation coverage from the
Employer.











- 8 -



--------------------------------------------------------------------------------



3.3.3    Notwithstanding any other provision of this Agreement to the contrary,
if the aggregate of the payments provided for in this Agreement and the other
payments and benefits that the Employee has the right to receive from the
Employer (the “Total Payments”) would constitute a “parachute payment,” as
defined in Section 280G(b)(2) of the Internal Revenue Code, as amended (the
“Code”), the Employee shall receive the Total Payments unless the (a) after-tax
amount that would be retained by the Employee (after taking into account all
federal, state and local income taxes payable by the Employee and the amount of
any excise taxes payable by the Employee under Section 4999 of the Code that
would be payable by the Employee (the “Excise Taxes”)) if the Employee were to
receive the Total Payments has a lesser aggregate value than (b) the after-tax
amount that would be retained by the Employee (after taking into account all
federal, state and local income taxes payable by the Employee) if the Employee
were to receive the Total Payments reduced to the largest amount as would result
in no portion of the Total Payments being subject to Excise Taxes (the “Reduced
Payments”), in which case the Employee shall be entitled only to the Reduced
Payments. If the Employee is to receive the Reduced Payments, the Employee shall
be entitled to determine which of the Total Payments, and the relative portions
of each, are to be reduced.


In connection with the Total Payments contemplated in this Section 3.3.3, the
parties agree that to the minimum extent necessary to comply with Section 280G
of the Code and to avoid the imposition of excise taxes under Section 4999 of
the Code, the Employer may offer and the Employee may agree to provide personal
services on behalf of the Employer following his termination of employment in
exchange for reasonable compensation for such services. In such event, a portion
of the Total Payments shall be deemed to be attributable to such
post-termination services. The parties agree that any compensation attributable
to such services must comply with the requirements of Section 280G of the Code
and the Treasury Regulations promulgated thereunder, including, but not limited
to, the requirements set forth in Q/A-9 of Treasury Regulation 1.280G-1. The
parties agree to negotiate in good faith at the time of Employee’s termination
of employment to determine the scope and duration of services to be rendered (if
any) by Employee, and the related compensation payable therefore, for the period
following such termination of employment, all with the objective of complying
with Section 280G of the Code and the intent of this paragraph.


All determinations required to be made under this Section 3.3.3, and the
assumptions to be utilized in arriving at such determination, shall be made by
tax counsel (which may be a law firm, compensation consultant or an accounting
firm) appointed by the Employer (the “Tax Counsel”), which shall provide its
determinations and any supporting calculations to the Employer within 10
business days of having made such determination. The Tax Counsel shall consult
with any compensation consultants, accounting firm and/or other legal counsel
selected by the Employer in determining which payments to, or for the benefit
of, the Employee are to be deemed to be parachute payments. In connection with
making determinations under this Section 3.3.3, Tax Counsel shall take into
account, to the extent applicable, the value of any reasonable compensation for
services to be rendered by the Employee before or after the applicable change in
ownership or control, including the non-competition provisions, if any,
applicable to the Employee under Sections 6-8 and any other non-competition
provisions that may apply to the Employee, and the Employer shall cooperate in
the valuation of any such services, including any non-competition provisions.

- 9 -



--------------------------------------------------------------------------------



Notwithstanding the provisions in this Section 3.3.3, the Employer and the
Employee shall take all steps necessary (including with regard to any
post-termination services by the Employee) to ensure that any termination
described in Section 3 constitutes a “separation from service” within the
meaning of Section 409A of the Code.


3.3.4    For purposes of compliance with Code Section 409A:


(a)    It is intended that this Agreement shall comply with the provisions of
Code Section 409A and the Treasury regulations relating thereto, or an exemption
to Code Section 409A. Any payments that qualify for the “short-term deferral”
exception shall be considered as paid first, then any payments that qualify for
the separation pay plan exception shall be considered as paid next, then
payments that qualify for any other exception under Section Code 409A shall be
paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the deferral election rules and the
exclusion for certain short-term deferral amounts under Code Section 409A. All
payments to be made upon a termination of employment under this Agreement that
constitute non-qualified deferred compensation may only be made upon a
“separation from service” under Section Code 409A. In no event may the Employee,
directly or indirectly, designate the calendar year of any payment under this
Agreement. To the extent permitted under Code Section 409A or any Internal
Revenue Service (“IRS”) or Treasury rules or other guidance issued thereunder,
the Employer may, in consultation with the Employee, modify the Agreement in
order to cause the provisions of the Agreement to comply with the requirements
of Code Section 409A, so as to avoid the imposition of taxes and penalties on
the Employee pursuant to Code Section 409A.


(b)    Notwithstanding anything to the contrary in this Agreement, all
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in- kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.


(c)    Notwithstanding any other provision of this Agreement to the contrary and
if applicable, if the Employee is considered a “specified employee” for purposes
of Code Section 409A (as determined in accordance with the methodology
established by the Employer as in effect on the date of separation from
service), (i) any payment or other benefit that constitutes nonqualified
deferred compensation within the meaning of Code Section 409A that is otherwise
due to the Employee

- 10 -



--------------------------------------------------------------------------------



under this Agreement during the six-month period following his separation from
service (as determined in accordance with Code Section 409A) on account of his
separation from service shall be accumulated and paid to the Employee on the
first business day of the seventh month following his separation from service
(the “Delayed Payment Date”). If the Employee dies during the postponement
period, the amounts and entitlements delayed on account of Code Section 409A
shall be paid to the personal representative of his estate on the first to occur
of the Delayed Payment Date or 30 days after the date of the Employee’s death.


3.3.5    Payments under Section 3.3.1 and 3.3.2 above are conditioned upon
Employee entering into a Release and Separation Agreement in the form attached
hereto as Exhibit A and shall be paid as a lump sum or commence (for non-lump
sum payments) on the next payroll date following the sixtieth (60th) day after
the date of Employee’s date of termination of employment provided that
Employee’s Release and Separation Agreement is effective at such time (signed,
returned and the revocation period has expired).


4.    Compensation. Unless otherwise specified hereafter, any services performed
by the Employee shall be for the benefit of the Company and, therefore, any
payments or benefits paid to the Employee pursuant to this Agreement shall be
the sole responsibility of the Company; provided however, to the extent the Bank
maintains payroll and benefits for the Employee it shall do so as the agent of
the Company and shall be reimbursed by the Company accordingly.


The Employee shall receive the following salary and benefits during the Term:


4.1    Base Salary. The Employee shall be compensated at a base rate of Four
Hundred Sixty Thousand Dollars ($460,000) per year, which may be increased from
time to time in accordance with the immediately succeeding sentence (“Base
Salary”). The Employee’s salary shall be reviewed by the Independent Directors
Committee of the Bank and Company annually, and the Employee shall be entitled
to receive annually an increase in such amount, if any, as may be determined by
the Independent Directors Committee of the Bank and Company based upon the
performance of the Employer and its compliance with regulatory standards. Such
salary shall be payable in accordance with the Employer’s normal payroll
practices.


4.2    Cash Incentive Compensation. The Employee shall be eligible for an annual
cash bonus pursuant to such bonus, incentive or other executive compensation
programs as are made available to executive management of the Employer from time
to time (the “Incentive Compensation”). The Employee’s target bonus amount for
each calendar year during the Term shall be fifty percent (50%) of the
Employee’s Base Salary based on Employee’s achievement of certain performance
criteria as further described in the applicable compensation program.


4.3    Equity Compensation. The Employee may participate in the Company’s equity
incentive program and be eligible for the grant of stock options, restricted
stock, and other awards thereunder or under any similar plan adopted by the
Company. Any options or similar awards shall be reflected by a separate written
award and issued to Employee at an exercise price of not less than the stock's
current fair market value as of the date of grant, and the number of shares
subject to such grant shall be fixed on the date of grant.



- 11 -



--------------------------------------------------------------------------------



4.4    Benefits. The Employee shall be entitled to such benefits as may be
available from time to time for senior executives of the Employer similarly
situated to the Employee. All such benefits shall be awarded and administered in
accordance with the Employer’s standard policies and practices. Such benefits
may include, by way of example only, profit sharing plans, retirement or
investment funds, dental, health and life insurance benefits and such other
benefits as the Employer deems appropriate.


4.5    Business Expenses. The Employer shall reimburse the Employee for
reasonable business (including travel) expenses incurred by the Employee in
performance of the Employee’s duties hereunder; provided, however, that the
Employee shall, as a condition of reimbursement, submit verification of the
nature and amount of such expenses in accordance with reimbursement policies
from time to time adopted by the Employer and in sufficient detail to comply
with rules and regulations promulgated by the Internal Revenue Service.


4.6    Professional Associations. The Employee shall be entitled to attend such
courses, annual meetings, conferences and seminars of his selection at the
Employer’s expense, provided that the Employer shall only be required to cover
reasonable expenses associated with the Employee’s attendance at such courses,
conferences and seminars that are incurred consistent with the Employer’s budget
operating plan and policies then in effect.


4.7    Vacation. On a non-cumulative basis the Employee shall be entitled to a
minimum of four weeks (4) weeks of vacation annually, during which the
Employee’s compensation shall be paid in full.


4.8    Withholding. The Employer may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income tax, FICA and other withholding
requirements.


5.    Employer Information.


5.1    Ownership of Information. All Employer Information received or developed
by the Employee while employed by the Employer will remain the sole and
exclusive property of the Employer.


5.2    Obligations of the Employee. The Employee agrees (a) to hold Employer
Information in strictest confidence, and (b) not to use, duplicate, reproduce,
distribute, disclose or otherwise disseminate Employer Information or any
physical embodiments thereof and may in no event take any action causing or fail
to take any action necessary in order to prevent any Employer Information from
losing its character or ceasing to qualify as Confidential Information or a
Trade Secret. In the event that the Employee is required by law to disclose any
Employer Information, the Employee will not make such disclosure unless (and
then only to the extent that) the Employee has been advised by independent legal
counsel that such disclosure is required by law and then only after prior
written notice is given to the Employer when the Employee becomes aware that
such disclosure has been requested and is required by law. This Section 5 shall
survive for a period of twelve (12) months following termination of this
Agreement with respect to Confidential Information, and shall survive
termination of this Agreement for so long as is permitted by the then-current
Georgia Trade Secrets Act of 1990, O.C.G.A. §§ 10-1-760 to -767, with respect to
Trade Secrets.

- 12 -



--------------------------------------------------------------------------------



5.3    Delivery upon Request or Termination. Upon request by the Employer, and
in any event upon termination of the Employee’s employment with the Employer,
the Employee will promptly deliver to the Employer all property belonging to the
Employer, including without limitation all Employer Information then in the
Employee’s possession or control.


6.    Non-Competition.


The Employee agrees that during his employment by the Employer hereunder and, in
the event of his termination other than by the Employer without Cause pursuant
to Section 3.2.1(b), or by the Employee for Cause pursuant to Section 3.2.2(a),
for a period of thirty-six (36) months thereafter, the Employee will not (except
on behalf of or with the prior written consent of the Employer), within the
Area, either directly or indirectly, on his own behalf or in the service or on
behalf of others, as an executive employee or in any other capacity which
involves duties and responsibilities similar to those undertaken for the
Employer, engage in any business which is the same as or essentially the same as
the Business of the Employer. Notwithstanding the foregoing, the Employer agrees
that the Employee may own up to 5% of the voting shares of any financial
institution engaged in the Business of the Employer in the Area.


7.    Non-Solicitation of Customers.


The Employee agrees that during the Employee’s employment by the Employer
hereunder and, in the event of Employee’s termination other than by the Employer
without Cause pursuant to Section 3.2.1(b), or by the Employee for Cause
pursuant to Section 3.2.2(a), , for a period of twenty-four (24) months
thereafter, the Employee will not (except on behalf of or with the prior written
consent of the Employer), on the Employee’s own behalf or in the service or on
behalf of others, solicit, divert or appropriate or attempt to solicit, divert
or appropriate, directly or by assisting others, any business from any of the
Employer’s or its Affiliate’s customers, including actively sought prospective
customers, with whom the Employee has or had material contact during the last
twelve (12) months of the Employee’s employment, for purposes of providing
products or services that are competitive with those provided by the Employer or
its Affiliates.


8.    Non-Solicitation of Employees.


The Employee agrees that during the Employee’s employment by the Employer
hereunder and, in the event of the Employee’s termination other than by the
Employer without Cause pursuant to Section 3.2.1(b), or by the Employee for
Cause pursuant to Section 3.2.2(a), , for a period of twenty-four (24) months
thereafter, the Employee will not on the Employee’s own behalf or in the service
or on behalf of others, solicit, recruit or hire away or attempt to solicit,
recruit or hire away, directly or by assisting others, any employee of the
Employer or its Affiliates, whether or not such employee is a full-time employee
or a temporary employee of the Employer or its Affiliates and whether or not
such employment is pursuant to written agreement and whether or not such
employment is for a determined period or is at will. Notwithstanding the
foregoing, this Section 8 will not apply to Lisa Lane or Cindy Cline.









- 13 -



--------------------------------------------------------------------------------



9.    Remedies.


The Employee agrees that the covenants contained in Sections 5 through 8 hereof
are of the essence of this Agreement; that each of the covenants is reasonable
and necessary to protect the business, interests and properties of the Employer;
and that irreparable loss and damage will be suffered by the Employer should he
breach any of the covenants. Therefore, the Employee agrees and consents that,
in addition to all the remedies provided by law or in equity, the Employer shall
be entitled to a temporary restraining order and temporary and permanent
injunctions to prevent a breach or contemplated breach of any of the covenants.
The Employer and the Employee agree that all remedies available to the Employer
or the Employee, as applicable, shall be cumulative. In addition, in the event
the Employee fails to comply with any of the covenants contained in Section 5
hereof and such failure shall not be cured to the reasonable satisfaction of the
Employer within thirty (30) days after receipt of written notice thereof from
the Employer, the Employer shall thereupon be relieved of liability for all
obligations then remaining under Section 3.3 hereof.


10.    Severability.


The parties agree that each of the provisions included in this Agreement is
separate, distinct and severable from the other provisions of this Agreement and
that the invalidity or unenforceability of any Agreement provision shall not
affect the validity or enforceability of any other provision of this Agreement.
Further, if any provision of this Agreement is ruled invalid or unenforceable by
a court of competent jurisdiction because of a conflict between the provision
and any applicable law or public policy, the provision shall be redrawn to make
the provision consistent with and valid and enforceable under the law or public
policy.


11.    No Set-Off by the Employee.


The existence of any claim, demand, action or cause of action by the Employee
against the Employer, or any Affiliate of the Employer, whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Employer of any of its rights hereunder.



- 14 -



--------------------------------------------------------------------------------



12.    Notice.


All notices and other communications required or permitted under this Agreement
shall be in writing and, if mailed by prepaid first-class mail or certified
mail, return receipt requested, shall be deemed to have been received on the
earlier of the date shown on the receipt or three (3) business days after the
postmarked date thereof. In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:


(a)    If to the Employer, to the Employer at:


State Bank Financial Corporation
State Bank and Trust Company
Attention: General Counsel
4885 Riverside Drive
Macon, Georgia 31210


(b)    If to the Employee, addressed to the most recent address of Employee set
forth in the personnel records of the Employer.


13.    Assignment.


No party hereto may assign or delegate this Agreement or any of its rights and
obligations hereunder without the written consent of the other parties hereto;
provided, however, that this Agreement shall be assumed by and shall be binding
upon any successor to the Employer.


14.    Waiver.


A waiver by the Employer of any breach of this Agreement by the Employee shall
not be effective unless in writing, and no waiver shall operate or be construed
as a waiver of the same or another breach on a subsequent occasion.


15.    Arbitration.


Except for any claim for injunctive relief, any controversy or claim arising out
of or relating to this Agreement, or the breach thereof, shall be settled by
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, which shall be conducted by a three-person
arbitration panel, one of whom shall be selected by each party and the third of
whom shall be selected jointly upon mutual agreement of both parties. The place
of arbitration shall be Fulton County, Georgia and the Employer and the Employee
agree that they will seek to enforce any arbitration award in the Superior Court
of Fulton County. The decision of the arbitration panel shall be final and
binding upon the parties and judgment upon the award rendered by the arbitration
panel may be entered by any court having jurisdiction. The Employer agrees to
pay the fees and expenses associated with the arbitration proceedings.





- 15 -



--------------------------------------------------------------------------------



16.    Attorneys’ Fees.


With respect to arbitration of disputes and if litigation ensues between the
parties concerning the enforcement of an arbitration award, each party shall pay
its own fees, costs and expenses; provided, however, the Employer shall advance
to the Employee reasonable fees, costs and expenses incurred by the Employee in
preparing for and in initiating or defending against any proceeding or suit
brought to enforce rights or obligations set forth in this Agreement. Such
advances shall be made within thirty (30) days after receiving copies of
invoices presented by the Employee for such fees, costs and expenses. The
Employee shall have the obligation to reimburse the Employer within sixty (60)
days following the final disposition of the matter (including appeals) to the
full extent of the aggregate advances unless the panel of arbitrators or court,
as the case may be, has ruled in favor of the Employee on the merits of the
substantive issues in dispute.


17.    Applicable Law.


This Agreement shall be construed and enforced under and in accordance with the
laws of the State of Georgia, except to the extent governed by the laws of the
United States of America in which case federal laws shall govern. The parties
agree that the Superior Court of Fulton County, Georgia, shall have jurisdiction
of any case or controversy arising under or in connection with this Agreement
and shall be a proper forum in which to adjudicate such case or controversy. The
parties consent to the jurisdiction of such courts.


18.    Interpretation.


Words importing any gender include all genders. Words importing the singular
form shall include the plural, and vice versa. The terms “herein,” “hereunder,”
“hereby, “hereto, “hereof” and any similar terms refer to this Agreement. Any
captions, titles or headings preceding the text of any article, section or
subsection herein are solely for convenience of reference and shall not
constitute part of this Agreement or affect its meaning, construction or effect.


19.    Entire Agreement.


This Agreement embodies the entire and final agreement of the parties on the
subject matter stated in the Agreement. No amendment or modification of this
Agreement shall be valid or binding upon the Employer or the Employee unless
made in writing and signed by all parties. All prior understandings and
agreements relating to the subject matter of this Agreement are hereby expressly
terminated.


20.    Rights of Third Parties.


Nothing herein expressed is intended to or shall be construed to confer upon or
give to any person, firm or other entity, other than the parties hereto and
their permitted assigns, any rights or remedies under or by reason of this
Agreement.









- 16 -



--------------------------------------------------------------------------------



21.    Survival.


The obligations of the Employer pursuant to Sections 3.2.5 and 3.3 and the
obligations of the Employee pursuant to Sections 5, 6, 7, 8 and 9 shall survive
the termination of the employment of the Employee hereunder for the period
designated under each of those respective sections.


22.    Compliance with Regulatory Restrictions.
    
Notwithstanding anything to the contrary herein, and in addition to any
restrictions stated in Section 13 hereof, any compensation or other benefits
paid to the Employee shall be limited to the extent required by any federal or
state regulatory agency having authority over the Company or the Bank. The
Employee agrees that compliance by the Employer with such regulatory
restrictions, even to the extent that compensation or other benefits paid to the
Employee are limited, shall not be a breach of this Agreement by the Employer.




[Signatures Appear on the Following Page.]

- 17 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have hereunto executed this Agreement in
accordance with the provisions hereof.


STATE BANK FINANCIAL CORPORATION
 
 
 
 
 
 
 
 
Name:
J. Thomas Wiley, Jr.
Title:
President





STATE BANK AND TRUST COMPANY
 
 
 
 
 
 
 
 
Name:
J. Thomas Wiley, Jr.
Title:
President





EMPLOYEE
 
 
 
 
 
 
 
 
Name:
Joseph W. Evans



























 
Amended and Restated Employment Agreement Signature Page

